PRICK, C. J.
Appellant was charged and convicted of the offense of having sold intoxicating liquors contrary to provisions of the ordinances of American Fork City, respondent herein. This case involves precisely the same questions which we have just decided in the case of Pleasant Grove City v. Lindsay, 41 Utah, 154, 125 Pac. 389, and upon the authority of that case the judgment must be reversed.
The judgment is therefore reversed, and the cause remanded to- the district court of Utah County, with directions-to dismiss the action and to- discharge the appellant.
MoCARTY and STRAUP, JJ., concur.